Name: Commission Regulation (EC) No 670/97 of 17 April 1997 amending for the second time Regulation (EC) No 413/97 adopting exceptional support measures for the market in pigmeat in the Netherlands
 Type: Regulation
 Subject Matter: food technology;  agricultural activity;  distributive trades;  Europe;  animal product
 Date Published: nan

 No L 101 / 12 EN Official Journal of the European Communities 18 . 4 . 97 COMMISSION REGULATION (EC) No 670/97 of 17 April 1997 amending for the second time Regulation (EC) No 413/97 adopting exceptional support measures for the market in pigmeat in the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ( l ), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 and the second paragraph of Article 22 thereof, Whereas exceptional measures to support the market in pigmeat were adopted for the Netherlands by Commis ­ sion Regulation (EC) No 413/97 (3), as amended by Regu ­ lation (EC) No 580 /97 (4), in response to the outbreak of classical swine fever in certain production regions in that country; Whereas the swift and effective implementation of the exceptional support measures has come up against problems of capacity in the rendering plants which are to process the live pigs ; whereas it should accordingly be made possible to store the slaughtered pigs in cold stores and the conditions of surveillance and inspection to be met during such operations should be specified; Whereas problems of capacity in rendering plants have led to a substantial increase in the weight of the animals and, as a consequence , to intolerable conditions of animal welfare ; whereas the application of this Regulation from 27 March 1997 is therefore warranted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 413/97 is hereby amended as follows : 1 . Article 3 is replaced by the following: 'Article 3 On the day they are delivered, the animals shall be weighed and slaughtered in such a way as to prevent the disease from spreading. They shall be transported immediately to a rendering plant and processed into products covered by CN codes 1501 00 11 , 150600 00 and 2301 10 00 in ac ­ cordance with Article 3 of Directive 90/667/EEC. However, pigs for fattening may be transported to a slaughterhouse where they shall be slaughtered imme ­ diately and may be stored in a cold store prior to trans ­ port to the rendering plant. Slaughter and storage must be carried out in accordance with Annex III hereto . These operations shall be carried out under the per ­ manent supervision of the competent Dutch author ­ ities .' 2 . The Annex hereto is added as Annex III . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 27 March 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 April 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . h) OJ No L 349 , 31 . 12 . 1994, p. 105. P) OJ No L 62, 4 . 3 . 1997, p. 26 . ( «) OJ No L 87, 2 . 4 . 1997, p. 9 . 18 . 4 . 97 I EN I Official Journal of the European Communities No L 101 / 13 ANNEX 'ANNEX III 1 . The controls currently laid down are to apply to the transport of the animals from the farm and their slaughter. On the day of delivery, the animals are to be weighed by load and slaughtered in a slaughter ­ house . 2 . Pigs for fattening are to be slaughtered and the blood and offal discarded. The latter are to be transported immediately and separately from the slaughterhouse to the rendering plant. Transport must take place in sealed lorries , which are to be weighed on departure from the slaughterhouse and on arrival at the rendering plant. 3 . Carcases and half-carcases are to be cut into three . Each part is to be sprayed with a denaturing product (methylene blue) to ensure that the meat is not used for human consumption . 4 . Slaughter, transport to cold stores , freezing and storage, including removal from storage and transport to the rendering plant, are to be carried out under the permanent supervision of the competent Dutch authorities . 5 . Transport from the slaughterhouse to the cold store is to take place in lorries sealed and disinfected under the permanent supervision of the competent authorities . The lorries are to be weighed both empty and loaded, at the slaughterhouse and at the cold store . 6 . Storage is to take place in cold stores closed and sealed by the comptetent Dutch authorities . No other products can be stored in such stores . 7 . As soon as capacity becomes available at the rendering plant, the carcases are to be transported to the latter. This is to take place in lorries sealed under the permanent supervision of the competent Dutch authorities or on their behalf. The lorries are to be weighed both empty and loaded, at the cold store and the rendering plant.'